Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of Group A and Species A-1-PS2, Species A-EMP2 and Species A-AO, comprising claims 1, 3, 5-9, 11-12, and 19-21, in the reply filed on 27 Apr. 2022 is acknowledged. 
Applicant argues that the claim amendments filed 27 Apr. 2022 overcome the applied prior art, and therefore, the present claims relate to a single general inventive concept.
With respect to Applicant’s traversal of the restriction requirement, Applicant’s remarks are based on the presently amended claims having a technical feature not taught by the references cited in the restriction requirement set forth in the action mailed 04 Jan. 2022.  However, the restriction requirement was properly made with respect to the claims presented at the time of the previous Office Action (i.e., the claims as originally presented) and Applicant has not presented any arguments directed to the original claims.  Also, even with respect to the newly amended claims filed 27 Apr. 2022, the prior art set forth below still show that the amended claims do not make a contribution over the prior art, i.e., that Groups A-D still lack the same or corresponding special technical features, because the groups do not make a contribution over Soto-Valdez in view of Moreira and further in view of Soares as set forth below. 
Applicant argues that the restriction requirement with respect to Groups A and B should be withdrawn given that both groups are directed to polystyrene films and claim 23 depends from claim 1. 
However, applicant’s argument is not found persuasive because as set forth in MPEP 1850, a proper basis to establish lack of unity is “a posteriori “, where the shared technical feature is not a technical feature that defines a contribution over the prior art.  As set forth in the restriction requirement mailed 04 Jan. 2022, the examiner properly established that the present invention makes no contribution over the prior art and therefore, the restriction requirement between all cited groups including Groups A and B is proper.
Given that applicant has not persuasively pointed out any errors in the restriction requirement, it is the examiner’s position that the requirement remains proper and is therefore maintained.  The requirement is therefore made FINAL.
Claims 14-15, 17, 23-26, 28, and 30-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made with traverse in the reply filed on 27 Apr. 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-9, 11-12, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Soto-Valdez et al. (US Patent Application 2012/0276357 A1, published 01 Nov. 2012, hereinafter Soto-Valdez) in view of Moreira et al. (“Cocontinuous morphologies in polystyrene/ethylene-vinyl acetate blends: The influence of the processing temperature,” J.Appl.Poly.Sci., Vol. 89, pp. 386-398, published 2003, hereinafter Moreira and further in view of Soares et al. (“Effect of double percolation on the electrical properties and electromagnetic interference shielding effectiveness of carbon-black-loaded polystyrene/ethylene vinyl acetate copolymer blends,” J.Appl.Poly.Sci. Mat.Views pp. App.43013, pp.1-10, published 2016, hereinafter Soares) and evidence provided by PolymerDatabase (“Polystyrene”, accessed 4 May 2022), Chemical Book (“Ethylene-vinyl acetate copolymer”, accessed 4 May 2022), and Hamberger and Stenhagen (“Erucamide as a modulator of water balance: New function of a fatty acid amide,” Neurochem.Res., Vol. 28, pp. 177-185, published Feb. 2003, hereinafter Hamberger). 
Regarding claims 1, 3, and 7, Soto-Valdez teaches a packaging film that releases the antioxidant tocopherol during long periods of time (Abstract and paragraphs 0013 and 0016).  Soto-Valdez teaches the composition of his packaging material is a polymer at [Symbol font/0xB3]89 wt.%, such as crystal polystyrene, antioxidant (active substance), and 0.1 – 1.0 wt.% of a surface modification agent (migration agent) (paragraph 0029).
Soto-Valdez does not teach the inclusion of a blend of polystyrene and ethylene copolymer with a polar monomer.
Moreira teaches a co-continuous blend of polystyrene and ethylene-vinyl acetate (Abstract), in which the ethylene-vinyl acetate has a vinyl acetate content of 18 wt.% and a melt flow index of 2.0 g/10 min (page 387, Table 1) and her polystyrene is a general-purpose polystyrene (crystal polystyrene) with a melt flow index of 6.0 g/10 min (page 387, 2nd column, Experimental / Materials section, 1st paragraph).  Moreira teaches the co-continuous phases occur in blends with about 20-80 vol.% PS (page 388, Figure 1 and page 389, Figure 2).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the polystyrene-ethylene vinyl acetate copolymer blend as taught by Moreira as the polystyrene resin in the active packaging film of Soto-Valdez.  Moreira teaches that blends with co-continuous morphologies have significantly higher elastic moduli and impact strength than dispersed blends (page 387, 1st column, 1st paragraph).  Further, Soares teaches that EVA (ethylene-vinyl acetate copolymer) improves the processability and toughness of polymer blends because of EVA’s elastomeric characteristics (page 2, 1st column, last paragraph).  
Note: The Moreira and Soares references were authored by the same research group.
As evidenced by PolymerDatabase, the density of polystyrene is 1.05 g/mL (page 1, Thermo-Physical Properties: Experimental/Literature Data).
As evidenced by Chemical Book, the density of ethylene-vinyl acetate copolymer is 0.948 g/mL (page 1, Ethylene-vinyl acetate copolymer Chemical Properties).
Thus, the blends taught by Moreira are 22 wt.% (20 vol.%/(20 vol.%*1.05+80 vol.%*0.948) to 82 wt.% polystyrene (PS) (80 vol.%/(80 vol.%*1.05+20 vol.%*0.948) based on the combined amount of the two polymers.  Soto-Valdez teaches the amounts of the other two components of his basic composition are 2-10 wt%. tocopherol and 0.1 to 1.0 wt.% surface modification agent (migration agent) (paragraph 0029).  Therefore, Soto-Valdez’s basic compositions are 89 wt.% (100-10-1) to 97.9 wt.% (100-2-0.1) polymer, and the amount of polystyrene is 19.6 wt.% (22%*89%) to 80.3 wt.% (82%*97.9%), and the amount of ethylene-vinyl acetate copolymer (EMP) is 16.0 (18%*89%) to 76.4 wt.% (78%*97.9).  Further, the ratio of PS/(EMP+EA) is 0.26 (19.6/(76.4+0)) to 5.0 (80.3/(16.0+0)).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of polystyrene, ethylene-vinyl acetate copolymer (ethylene copolymer with polar monomers), and surface modification agent (migration agent) and the ratio of PS/(EMP+EA) from the overlapping portion of the ranges taught by Soto-Valdez in view of Moreira and further in view of Soares because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 5, Soto-Valdez in view of Moreira and further in view of Soares teaches the elements of claim 1, and Soto-Valdez teaches the use of crystal polystyrene or high-impact polystyrene (paragraph 0029), however, Soto-Valdez does not disclose an embodiment in which both polystyrenes are used in his composition.  Therefore, Soto-Valdez teaches an embodiment in which crystal polystyrene is the only polystyrene in his film.
Regarding claim 6, Soto-Valdez in view of Moreira and further in view of Soares teaches the elements of claim 1, including the use of a polystyrene with a melt flow index of 6 (Moreira, page 387, Table 1), while the present claims require a melt flow index of 5.
It is apparent, however, that the instantly claimed melt flow index and that taught by Soto-Valdez in view of Moreira and further in view of Soares are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the melt flow index disclosed by Soto-Valdez in view of Moreira and further in view of Soares and the melt flow index disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the melt flow index of polystyrene, it therefore would have been obvious to one of ordinary skill in the art that the melt flow index of polystyrene disclosed in the present claims is but an obvious variant of the melt flow index of polystyrene disclosed in Soto-Valdez in view of Moreira and further in view of Soares, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claims 8, 11-12, and 21, Soto-Valdez in view of Moreira and further in view of Soares teaches the elements of claim 1, and Soto-Valdez teaches the antioxidant tocopherol is present in the amount of 2-10 wt.% (paragraph 0029) and his composition can be used as a monolayer (paragraph 0029).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amount of antioxidant (active substance) from the overlapping portion of the range taught by Soto-Valdez in view of Moreira and further in view of Soares because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 9, Soto-Valdez in view of Moreira and further in view of Soares teaches the elements of claim 1, and the claim is met by Soto-Valdez in view of Moreira and further in view of Soares given that claim 1 recites that the amount of emulsifying agent can be zero, and Soto-Valdez in view of Moreira and further in view of Soares do not disclose an embodiment with an emulsifying agent.
Regarding claims 19-20, Soto-Valdez in view of Moreira and further in view of Soares teaches the elements of claim 1, and Soto-Valdez teaches his composition for antioxidant packaging comprises erucamide (paragraph 0029).
As evidenced by Hamberger, erucamide is a fatty acid amide (Abstract).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Soto-Valdez et al. (US Patent Application 2012/0276357 A1, published 01 Nov. 2012, hereinafter Soto-Valdez) in view of Moreira et al. (“Cocontinuous morphologies in polystyrene/ethylene-vinyl acetate blends: The influence of the processing temperature,” J.Appl.Poly.Sci., Vol. 89, pp. 386-398, published 2003, hereinafter Moreira and further in view of Soares et al. (“Effect of double percolation on the electrical properties and electromagnetic interference shielding effectiveness of carbon-black-loaded polystyrene/ethylene vinyl acetate copolymer blends,” J.Appl.Poly.Sci. Mat.Views pp. App.43013, pp.1-10, published 2016, hereinafter Soares) and further in view of Paleari et al. (US Patent Application 2010/0034928 A1, published 11 Feb. 2010, hereinafter Paleari) and evidence provided by Millipore-Sigma (“Polyoxyethylene (20) sorbitan monolaurate solution,” access 05 May 2022, hereinafter Millipore-Sigma) and Greth and Wilson (“Use of the HLB system in selecting emulsifiers for emulsion polymerization,” J.Appl.Poly.Sci., Vol. I, pp. 135-148, published 1961, hereinafter Greth). 
Regarding claim 9, Soto-Valdez in view of Moreira and further in view of Soares teaches the elements of claim 1.
Soto-Valdez in view of Moreira and further in view of Soares does not disclose the inclusion of an emulsifying agent with an HLB great than 8.
Paleari teaches adding an antifog agent to a resin in the amount of 0.5 to 12 wt.%, based on the total weight of the layer (paragraphs 0014 and paragraph 0023).  Paleari teaches antifog agents include non-ionic surfactants, such as polyoxyethylene sorbitan monolaurate, polyoxyethylene sorbitan monostearate, and sorbitan monolaurate (paragraph 0025).
As evidenced by Millipore-Sigma, polyoxyethylene sorbitan monolaurate is a synonym for polyoxyethylene (20) sorbitan monolaurate (page 1, Synonyms).  It is the examiner’s positions that, similarly, polyoxyethylene sorbitan monostearate is a synonym for polyoxyethylene (20) sorbitan monostearate.
As evidenced by Greth, the HLB values for polyoxyethylene sorbitan monolaurate, polyoxyethylene sorbitan monostearate, and sorbitan monolaurate are 16.7, 14.9, and 16.7, respectively (page 145, Table XI and page 146, Table XIII).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the antifog agents, such as polyoxyethylene sorbitan monolaurate, polyoxyethylene sorbitan monostearate, or sorbitan monolaurate as taught by Paleari in the active packaging of Soto-Valdez in view of Moreira and further in view of Soares.  Paleari teaches that incorporating the antifog additive into the resin provides the ability to reduce the visual effects of moisture condensation on a film suitable for the packaging of food products (Abstract and paragraphs 0013 and 0023).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of antifog agent (emulsifying agent) from the overlapping portion of the ranges taught by Soto-Valdez in view of Moreira and further in view of Soares and further in view of Greth because overlapping ranges have been held to be prima facie obviousness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ebner et al. (US Patent Application 2005/0048285 A1, published 03 Mar. 2005) teaches an oxygen scavenger composition comprising polystyrene and tocopherol.  Kubik and Nygaard (US Patent Application 2012/0141642, published 07 Jun. 2012) teaches a plastic laminate comprising polystyrene and tocopherol.  Sharma et al. (US Patent Application 2007/0066726 A1, published 22 Mar. 2007) teaches incorporating a functionalized olefin and a fatty acid amide into a poly substrate in order to impart scratch resistance.  Verdugo et al. (MX 2014/001285 A, published 18 Jun. 2015) teaches an active packaging material with dual antioxidant and antimicrobial characteristics in a polystyrene monolayer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at  http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787